21-10561-mew          Doc 39     Filed 04/06/21 Entered 04/06/21 12:59:15                Main Document
                                              Pg 1 of 3


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Eitan E. Blander

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                  Chapter 11

 GREENSILL CAPITAL INC.,                                 Case No.: 21-10561 (MEW)

                          Debtor.1



                NOTICE OF PROPOSED SALE OF DEBTOR’S OWNERSHIP
                      INTERESTS IN FINACITY CORPORATION

                Greensill Capital Inc., as debtor and debtor in possession (the “Debtor”) in
 the above-captioned case (the “Chapter 11 Case”), is seeking to sell its 100% ownership
 interests in Finacity Corporation (the “Finacity Equity”) pursuant to a motion, dated
 March 29, 2021 [Docket No. 19] (the “Bidding Procedures and Sale Motion”).

              By order, dated April 6, 2021 [Docket No. 37] (the “Bidding Procedures
 Order”), the United States Bankruptcy Court for the Southern District of New York (the
 “Bankruptcy Court”) approved certain bidding and sale procedures for the Debtor’s
 proposed marketing and sale of the Finacity Equity.

                The Debtor has already negotiated a sale for the Finacity Equity, as set
 forth in a certain Stock Sale and Settlement Agreement, a copy of which is attached as
 Exhibit 3 to the Bidding Procedures Order (the “Stalking Horse Purchase Agreement”),
 though the proposed sale set forth therein is subject to higher and better offers pursuant
 to the auction process under the Bidding Procedures Order.

               By the Bidding Procedures and Sale Motion, the Debtors have also
 requested the Bankruptcy Court enter an order, a copy of which is attached as Exhibit C
 to the Sale and Bidding Procedures Motion (the “Proposed Sale Order”), which
 provides, among other things, for the sale of the Finacity Equity free and clear of liens,
 claims, interests, and encumbrances, to the extent permissible by law, to the successful
 bidder.
 1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
     headquarters is located at 2 Gansevoort Street, New York, New York 10014.
21-10561-mew     Doc 39     Filed 04/06/21 Entered 04/06/21 12:59:15       Main Document
                                         Pg 2 of 3


INTERESTED BIDDERS SHOULD CONTACT THE DEBTOR’S ADVISORS AT:

                                 GLC Advisors & Co., LLC
                                      Adam Fiedor
                                     (303) 479-3845
                                  adam.fiedor@glca.com

PLEASE TAKE NOTE OF THE FOLLOWING IMPORTANT DEADLINES:

   §   The deadline to submit a bid for the Finacity Equity is April 20, 2021 at 4:00 p.m.
       (Eastern Time) (the “Bid Deadline”). The failure to abide by the procedures and
       deadlines set forth in the Bidding Procedures Order may result in the denial of
       your bid.

   §   An auction, if necessary, for the Finacity Equity has been scheduled for April 23,
       2021 at 10:00 a.m. (Eastern Time) (the “Auction”). The Auction may be canceled
       without notice if the Stalking Horse Purchase Agreement is the only Qualified
       Bid (as defined in the Bidding Procedures Order) received by the Debtor.

   §   The deadline to file an objection with the Bankruptcy Court to the proposed sale
       of the Finacity Equity is April 26, 2021 at 2:00 p.m. (Eastern Time) (the “Sale
       Objection Deadline”). Objections must be filed and served in accordance with
       the Bidding Procedures Order.

   §   The Bankruptcy Court will conduct a hearing to consider the proposed sale on
       April 27, 2021 at 11:00 a.m. (Eastern Time) (the “Sale Hearing”). The Sale
       Hearing may be adjourned or rescheduled without further notice by
       announcement at the Sale Hearing or by the filing of a notice or agenda on the
       docket of the Chapter 11 Case.

THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE AN
OBJECTION BY THE SALE OBJECTION DEADLINE SHALL BE A BAR TO THE
ASSERTION BY SUCH PERSON OR ENTITY OF ANY OBJECTION TO THE SALE
MOTION, THE SALE ORDER, THE SALE TRANSACTION, OR THE DEBTOR’S
CONSUMMATION AND PERFORMANCE OF THE STALKING HORSE
PURCHASE AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
DEBTOR’S TRANSFER OF THE FINACITY EQUITY, FREE AND CLEAR OF LIENS,
CLAIMS, ENCUMBRANCES AND OTHER INTERESTS).

                          [Remainder of page left blank intentionally]




                                               2
21-10561-mew     Doc 39    Filed 04/06/21 Entered 04/06/21 12:59:15       Main Document
                                        Pg 3 of 3


              Copies of the Sale and Bidding Procedures Motion, the Bidding
Procedures Order, the Stalking Horse Purchase Agreement, the Proposed Sale Order,
and all other documents and pleadings referenced in this notice or pertaining to the
Chapter 11 Case can be viewed and/or obtained by (i) accessing the Bankruptcy Court’s
website for a fee, (ii) vising the website for this Chapter 11 Case at
https://cases.stretto.com/greensill, or (iii) by contacting the Office of the Clerk of the
Bankruptcy Court. Please note that a PACER password is required to access documents
on the Bankruptcy Court’s website.

Dated: New York, New York
       April 6, 2021
                                         Greensill Capital Inc.,
                                         Debtor and Debtor in Possession
                                         By its Proposed Counsel
                                         TOGUT, SEGAL & SEGAL LLP,

                                         By:

                                         /s/ Kyle J. Ortiz
                                         ALBERT TOGUT
                                         KYLE J. ORTIZ
                                         BRYAN M. KOTLIAR
                                         EITAN E. BLANDER
                                         One Penn Plaza, Suite 3335
                                         New York, New York 10119
                                         Telephone: (212) 594-5000
                                         Fax: (212) 967-4258




                                            3
